FILED
                                                                        Feb 20 2020, 8:47 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT
Frank J. Agostino
South Bend, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jason Pfledderer and Walking                               February 20, 2020
With Jesus Ministries,                                     Court of Appeals Case No.
Appellants-Defendants,                                     19A-SC-1723
                                                           Appeal from the St. Joseph
        v.                                                 Superior Court
                                                           The Honorable Elizabeth A.
DeParris Pratt,                                            Hardtke, Magistrate
Appellee-Plaintiff                                         Trial Court Cause No.
                                                           71D06-1904-SC-5105



Baker, Judge.




Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020                           Page 1 of 7
[1]   Jason Pfledderer and Walking with Jesus Ministries, Inc. (the Ministry), appeal

      the trial court’s order granting judgment in favor of DeParris Pratt on Pratt’s

      complaint for wrongful ejectment after the Ministry barred Pratt from

      continuing to reside at a Ministry-operated residence. Finding that the Ministry

      falls under an exception to the landlord-tenant statutes, we reverse and remand

      with instructions to enter judgment in favor of Pfledderer and the Ministry.


                                                       Facts
[2]   Pfledderer founded the Ministry, which is organized as a not-for-profit

      corporation registered as a 501(c)(3) tax exempt entity. The purpose of the

      Ministry is to offer people who have been convicted of a felony assistance to

      reintegrate into society after being released from incarceration. Participants

      must apply for acceptance into the program and meet certain ongoing

      requirements, including attending church services, attending meetings that

      reflect on scripture, and seeking full-time employment. Participants must pay a

      program fee of $100 per week and, in exchange, receive shelter, support, and

      job training. The Ministry owns multiple real properties.


[3]   Pratt entered the Ministry program on March 21, 2019, after he was released

      from incarceration. Pratt moved into a room in a house owned by the Ministry.

      He did not sign a lease or any other written agreement. Pratt stayed at the

      property for approximately four weeks, during which time he performed

      approximately thirty hours of work for Pfledderer, including painting, yard

      work, cleaning, moving furniture, and scrapping metal. Pratt maintained time


      Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020     Page 2 of 7
      sheets documenting his work hours and did not receive any monetary

      compensation for his work.1 During Pratt’s time in the program, he did not pay

      any money towards the weekly fee of $100.


[4]   On April 19, 2019, Pfledderer changed the locks on the property, barring Pratt

      from entering the building or reclaiming his personal items. On April 22, 2019,

      the property manager informed Pratt that Pfledderer wanted him to leave the

      program and the property because he had violated program rules by smoking

      inside and around the premises, failing to obtain full-time employment, and

      failing to pay the weekly program fee. The Ministry did not file an application

      with a court for immediate possession or ejectment before taking these actions.


[5]   On April 23, 2019, Pratt filed a notice of claim and motion for emergency

      possession of real property in small claims court, seeking damages based on lost

      personal property and all other available relief. On May 3, 2019, the trial court

      held a hearing. Pfledderer brought with him several bags of Pratt’s personal

      items. On May 9, 2019, Pratt, by counsel, filed an amended complaint against

      Pfledderer and the Ministry for emergency possession, conversion/replevin,

      and breach of contract. At the May 29, 2019, bench trial, Pratt appeared pro se

      and Pfledderer and the Ministry appeared by counsel.


[6]   On June 26, 2019, the trial court entered judgment in favor of Pratt. It found

      that the Ministry and Pratt were in a landlord-tenant relationship on a week-to-




      1
          Pfledderer stated that Pratt’s hours of work amounted to job training.


      Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020        Page 3 of 7
week basis. The trial court acknowledged the statutory exception to the

landlord-tenant rules for religious organizations but found that Pfledderer had

failed to prove that the exception applied:


        Pfledderer owns said property through his corporation, [the
        Ministry]. Pfledderer is a common fixture in the St. Joseph
        County Small Claims courthouse. As such, the Court notes that
        Pfledderer holds many residential properties either through his
        LLC or personally and commonly seeks an order for ejectment in
        said court. The Court also takes note [of Pratt’s] Exhibit 2[,] a
        record of Pfledderer’s other properties and cause numbers. The
        Court fails to distinguish the current property in this case from
        the other properties he owns in the cases listed in [Pratt’s] Exhibit
        2 or the cases [in which] he has previously appeared before the
        court.


        Therefore, the Court finds Pfledderer was subject to [the]
        Landlord Tenant Act and should have sought ejectment pursuant
        to IC 31-30-2 et seq. and Pratt was wrongfully ejected from said
        property.


Appealed Order p. 7. The trial court found that the bulk of Pratt’s personal

property had been returned to him and found no evidence to support Pratt’s

claims of other specific items he alleged were missing, so it found no damages

with respect to the personal property. But the trial court credited Pratt’s

testimony that he had to spend $35 per day for ten days to stay in a hotel after

he was barred from the Ministry’s property. Therefore, the trial court ordered

the Ministry to pay damages to Pratt in the amount of $350. The Ministry now

appeals.



Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020         Page 4 of 7
                                    Discussion and Decision
[7]   Small claims actions involve informal trials with the sole objective of dispensing

      speedy justice between the parties according to the rules of substantive law. Lae

      v. Householder, 789 N.E.2d 481, 483 (Ind. 2003). We will reverse only upon

      clear error, will neither reweigh the evidence nor assess witness credibility, and

      will consider only the evidence most favorable to the judgment. Kalwitz v.

      Kalwitz, 934 N.E.2d 741, 748 (Ind. Ct. App. 2010). As always, however, we

      apply a de novo standard of review to matters of statutory interpretation. Eppl

      v. DiGiacomo, 946 N.E.2d 646, 649 (Ind. Ct. App. 2011).


[8]   Here, we also note that Pratt has not filed an appellee’s brief. We will not

      undertake the burden of developing arguments on his behalf and will reverse if

      the Ministry establishes prima facie error, meaning error at first sight, on first

      appearance, or on the face of it. Wolverine Mut. Ins. Co. v. Oliver, 933 N.E.2d
568, 570 (Ind. Ct. App. 2010).


[9]   Here, even if we accept for argument’s sake that the trial court correctly

      concluded that the arrangement between the Ministry and Pratt bore the

      hallmarks of a landlord-tenant relationship, we must consider the relevant

      statutory exception to the Landlord Tenant Act. Specifically, the legislature has

      decreed that there are a number of arrangements that do not fall under the

      residential landlord-tenant statutes, including “[r]esidence at a rental unit

      owned or operated by an institution that is directly related to . . . the provision




      Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020        Page 5 of 7
       of . . . education, counseling, religious service, . . . or a similar service.” Ind.

       Code § 32-31-2.9-4(1).2


[10]   It is apparent that, by creating explicit exceptions to the landlord-tenant

       statutes, the General Assembly intended to encourage organizations such as the

       Ministry to provide precisely the type of services it offers. Freeing such

       organizations from the strictures of the Landlord-Tenant Act will allow them to

       continue to help people who desperately need it—for example, people who are

       attempting the monumental task of reintegrating into society following

       incarceration. We infer that the legislature determined that encouraging such

       services is in the best interest of the individuals who need the help as well as

       society at large.


[11]   It is undisputed that the residence at issue in this case is owned or operated by

       the Ministry, which is an institution that is directly related to the provision of

       education, counseling, religious services, and similar services such as job

       training and housing. The trial court found that because Pfledderer and/or the

       Ministry own multiple rental properties and have proceeded, in those cases, as

       though they are in landlord-tenant relationships with the person they seek to

       evict, it must mean that here, there is likewise a landlord-tenant relationship.

       We do not find this analysis compelling. We do not know the facts of any of




       2
         The exception applies “unless the arrangement was created to avoid application of the residential landlord-
       tenant statutes[.]” I.C. § 32-31-2.9-4. There is no evidence in this case suggesting that the arrangement
       between the Ministry and Pratt was created to avoid application of these statutes.

       Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020                              Page 6 of 7
       those cases, including whether there was a written lease or agreement at issue,

       whether the Ministry was providing a similar service to the individuals in each

       case, or whether Pfledderer, who is sometimes named in his individual

       capacity, owns and operates properties separate and apart from the Ministry.


[12]   All that we know are the facts of this case. Here, the relationship between the

       Ministry and Pratt falls squarely under the exception to the landlord-tenant

       statutes. Therefore, the trial court erred by entering judgment in favor of Pratt

       and ordering the Ministry to pay damages.


[13]   The judgment of the trial court is reversed and remanded with instructions to

       enter judgment in favor of Pfledderer and the Ministry.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-SC-1723 | February 20, 2020     Page 7 of 7